Citation Nr: 0411120	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.

This appeal arises from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated 
in May 2002, that denied the veteran's claims of entitlement to 
service connection for disorders of the right and left foot.  The 
denials of service connection were duly appealed and the case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  There is no evidence of record that the veteran sustained a 
cold injury to the left or right foot during his period of active 
service.

3.  The veteran's bilateral hallux valgus and a bunion of the left 
foot were first diagnosed and treated during his period of active 
service.

4.  The veteran's bilateral pes planus underwent an increase in 
the severity of symptomatology during the veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  Hallux valgus of the right foot was incurred and pes planus of 
the right foot was aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2003).

2.  Hallux valgus and a bunion of the left foot were incurred and 
pes planus of the left foot was aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2003).

3.  Residuals of a cold injury to the left and right foot were not 
incurred or aggravated in active service.  38 U.S.C.A. §§1110, 
1111, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its 
duties to the veteran under the Veterans Claims Assistance Act of 
2000 (VCAA).  

In letters dated in November 2001 and April 2003, the RO notified 
the veteran of the information and evidence needed to substantiate 
and complete his claims for service connection, and of what part 
of that evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in effect 
advising the veteran to submit or identify any evidence that he 
believed would help the RO decide his claim.  See Pelegrini v. 
Principi, 17 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-
2004.  In a December 2001 response to the November 2001 letter, 
the veteran submitted a signed a statement that he did not have 
additional medical evidence to provide.

The Board finds that VA has also fulfilled its duty to assist the 
veteran in obtaining evidence needed to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  It 
is noted that the veteran's service department medical records are 
on file, as are all identified and available relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(1) - (3) (2003).  There is no indication of outstanding 
records.

The Board notes that the veteran was scheduled for an examination 
in November 2003 to evaluate the current status of his feet and to 
determine whether there was an etiological connection between any 
event in service and his claimed disorder; however, the veteran 
did not report for the examination or request to reschedule the 
examination.  Review of the information provided by the VA Medical 
Center (VAMC) scheduling the examination indicates notice was 
forwarded to the veteran's last address of record.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) 
(2003).

The veteran has an obligation to cooperate, when required, in the 
development of evidence pertaining to his claims. The duty to 
assist is not always a one-way street, nor is it a blind alley.  
Olson v. Prinicipi, 3 Vet. App. 480, 483 (1992); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA's efforts to obtain an 
examination of the veteran in order to fully and fairly evaluate 
his claim have been unsuccessful.  The evidence of record does not 
reflect any good cause or justification for the veteran's failure 
to report for the scheduled VA medical examination.  Accordingly, 
his claims must be decided based on the evidence of record. 38 
C.F.R. § 3.655 (b).

For all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation - Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service connection 
may be demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an injury 
or disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder may 
be service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service or, 
if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) 
(2003); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  VA's General 
Counsel has held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, the VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as § 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service.  It was held that 38 C.F.R. § 3.304(b) is therefore 
invalid and should not be followed. VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2003).

Analysis

The veteran has asserted claims of service connection for 
disorders of his feet on several theories.  He has claimed service 
connection for the residuals of a cold injury to his feet, but has 
provided no details regarding the origins of the injury or under 
what circumstances his feet were exposed to cold.  Additionally, 
he claims service connection for pes planus and bunions.

With regard to the veteran's claim of service connection for 
bilateral residuals of a cold injury, the Board finds no evidence 
of record supporting such an event or occurrence during the period 
of the veteran's active service.  Review of the veteran's service 
medical records indicates that he was stationed at Camp Casey, 
Korea, in 1961, and in Missouri and Virginia.  There are no 
records of treatment for a cold injury to the veteran's feet.  
Although several post-service VA treatment records dated many 
years after the veteran's period of service note the veteran's 
attribution of his foot ailments to a cold injury during service, 
there are no specifics regarding the injury, and there is no 
competent medical evidence of record that attributes any of the 
veteran's current foot disorders to residuals of a cold injury.

After a full review of the record, including the contentions of 
the veteran, the Board concludes that service connection for 
bilateral pes planus and bilateral hallux valgus, as well as a 
bunion on the left foot, is warranted.  Review of the veteran's 
service entrance examination reveals that second degree bilateral 
pes planus, asymptomatic, was noted.  Therefore, the presumption 
of soundness does not apply under 38 U.S.C.A. § 1111 with regard 
to the veteran's bilateral pes planus.  

In December 1960, the veteran was treated for pain of the medial 
aspects of the "MP" joints of both great toes that had been 
present for one year.  Treatment notes record continued complaints 
through the remainder of the veteran's service.  At separation the 
veteran was noted to have a bunion on the left foot.

Review of the veteran's current treatment records indicates that a 
VA podiatrist treated the veteran in February 2002.  The veteran's 
feet were noted to be "a pes valgo planus foot type, +5 pronation, 
and dorsal bunion, bilateral first" toes.  The diagnosis was foot 
strain secondary to a pes valgo planus foot type.

The Board finds that the veteran was first treated during service 
for hallux valgus - a condition that based upon the record remains 
a current diagnosis.  Thus, service connection may be granted for 
bilateral hallux valgus, based upon incurrence during service.

Service connection may also be granted on the basis that the 
veteran's preexisting bilateral second-degree pes planus was 
aggravated during service.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
presumption of aggravation is applicable where the preservice 
disability underwent an increase in severity during service.  38 
U.S.C.A. § 1153; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board finds that the evidence is in equipoise as to whether 
the preexisting bilateral second-degree pes planus underwent an 
increase in severity during the veteran's period of active 
service.  Because the entrance examiner noted the disorder to be 
asymptomatic, and the veteran complained of pain in his feet 
throughout his period of service the Board finds that the symptoms 
associated with pes planus increased.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that the pes planus 
did undergo an increase in severity during service, and there is 
no specific finding in the record, as required by 38 U.S.C.A. § 
1153, that such an increase in severity was caused by the natural 
progression of the disease.

In sum, the preponderance of the evidence is against the claim for 
service connection for residuals of a cold injury to the left or 
right foot.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board is of the 
opinion that the evidence in this case is in relative equipoise 
with regard to service connection for bilateral pes planus and 
hallux valgus and a bunion of the left foot.  Under the 
circumstances, service connection may be granted, applying the 
"benefit of the doubt" rule.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  The Board therefore finds that the evidence does 
support a finding that the veteran's bilateral hallux valgus and a 
bunion of the left foot first manifested itself during his active 
service and the veteran's bilateral pes planus was aggravated 
therein.  Accordingly, it is the finding of the Board that the 
record supports a grant of entitlement to service connection for 
bilateral hallux valgus and pes planus.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (b) (West 2003); 38 C.F.R. §§ 3.102, 3.303(d), 
3.306 (2003).


ORDER

Service connection for residuals of a cold injury to the left and 
right foot is denied.

Service connection for hallux valgus and pes planus of the right 
foot is granted.

Service connection for hallux valgus, a bunion, and pes planus of 
the left foot is granted.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



